Citation Nr: 1420265	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-04 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to payment of attorney fees from past-due benefits arising out of an April 2011 rating decision which granted a total disability rating based on individual unemployability (TDIU) due to service connected disabilities, effective as of September 26, 2006.


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The appellant is the Veteran's attorney.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the appellant's claim for entitlement to payment.  The appellant filed his claim in April 2011, filed his notice of disagreement with the May 2011 rating decision in August 2011, and filed his substantive appeal with the February 2012 statement of the case later that month.

In an August 2009 statement, the Veteran's attorney made a motion on the Veteran's behalf alleging clear and unmistakable error in a September 1994 rating decision that denied service connection for right knee disability.  In September 2011, his attorney reiterated his CUE request.  To date, this matter has not been adjudicated by the RO and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  On September 26, 2006, the Veteran filed a claim to reopen a previously denied claim of entitlement to service connection for a right knee disorder, as well as a new claim for service connection for a left hip disorder.

2.  In a December 2006 rating decision, the RO denied service connection for the Veteran's right knee and left hip disorders.

3.  In December 2007, the Veteran filed a notice of disagreement with the denial of service connection for his right knee and left hip disorders.

4.  In June 2008, the Veteran informed the RO that he had been classified "Totally Disabled" by the Social Security Administration (SSA) due to damage to his knees; as the Veteran had not filed a claim with VA for a left knee disability, this statement reasonably pertains to the severity of his claimed right knee disorder.

5.  In a September 2009 rating decision, the RO granted service connection for the Veteran's right knee and left hip disorders, assigning ratings of 60 and 10 percent, respectively.

6.  In December 2009, the Veteran filed a notice of disagreement with the September 2009 rating decision, and expressly requested both higher percentage ratings and a TDIU based on his right knee and left hip disabilities, which are his only service-connected disabilities.

7.  In August 2010, the Veteran filed a VA Form 21-8940 in continuing pursuit of his claim for a TDIU due to his service-connected right knee and left hip disorders.

8.  In an April 2011 rating decision, the RO granted a TDIU based on the Veteran's service-connected right knee and left hip disorders, effective September 26, 2006.

9.  The Veteran's appointment of the appellant as his attorney is valid pursuant to a VA Form 21-22a received by VA in December 2007.

10.  The Veteran and his attorney have a valid fee agreement, which was received by VA in September 2008.


CONCLUSION OF LAW

The criteria for the award of fees to the attorney based on past due benefits to the Veteran are met because his appointment as the Veteran's representative is valid, the fee agreement is valid, and the TDIU is part of the claim for a higher initial rating for the Veteran's right knee and left hip disabilities.  38 U.S.C.A. § 5904; 38 C.F.R. § 14.636 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  All evidence pertinent to the appellant's claim has been obtained and fully developed.  The appellant has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim, and no further assistance to develop evidence is required.

Analysis

A claimant may have attorney representation for the prosecution of claims for VA benefits.  38 U.S.C.A. § 5904(a) (West 2002).  Pursuant to the Veterans Benefits, Health Care, and Information Technology Act of 2006 (P.L. 109-461), the statute governing the circumstances under which attorney fees may be charged was amended.  The amended statute permits attorneys to charge fees for representation after an agency of original jurisdiction (AOJ) has issued a decision on a claim or claims, and an NOD has been filed with respect to that decision on or after June 20, 2007.

In May 2008, VA revised and renumbered the regulatory provisions governing attorney fee agreements and payment of attorney fees out of past-due VA disability compensation benefits.  See 73 Fed. Reg. 29875 (May 22, 2008) codified at 38 C.F.R. §§ 14.636, 14.637 (2013).  The revised regulations generally are applicable to cases where an NOD is filed with respect to a challenged VA decision on, or after, June 20, 2007.  Id.

In this case, the NODs at issue were filed in December 2007 and December 2009.  The current version of 38 U.S.C. § 5904(c)(1), as amended on December 22, 2006, states that except as otherwise provided, in connection with a proceeding before the Department with respect to benefits under laws administered by the Secretary, a fee may not be charged, allowed, or paid for services of attorneys with respect to services provided before the date on which a notice of disagreement is filed with respect to the case.  The limitation in the preceding sentence does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  The 2006 amended version is effective for NODs filed after June 19, 2007, as is the case here.  See 38 C.F.R. § 14.636 (2013); see also 2006 Acts, Pub.L. No. 109-461, tit. I, sec. 101(h), 120 Stat. 3408.

As an initial matter, the Board finds that the Veteran's appointment of the appellant as his attorney is valid pursuant to a VA Form 21-22a received by VA in December 2007.  Moreover, the Veteran and his attorney have a valid fee agreement, which was dated and received by VA in September 2008.  38 C.F.R. §§ 14.636(g), (h).  Furthermore, as is the case here, fees which do not exceed 20 percent of any past-due benefits awarded are presumed reasonable.  38 C.F.R. § 14.636(f).

On September 26, 2006, the Veteran filed a claim to reopen a previously denied claim of entitlement to service connection for a right knee disorder, as well as a new claim for service connection for a left hip disorder.  The RO denied service connection for the Veteran's right knee and left hip disorders in a December 2006 rating decision.  In December 2007, the Veteran filed a notice of disagreement with the denial of service connection for his right knee and left hip disorders.  In June 2008, the Veteran informed the RO that he had been classified "Totally Disabled" by SSA due to damage to his knees; as the Veteran had not filed a claim with VA for a left knee disability, this statement reasonably pertains to the severity of his claimed right knee disorder.  In a September 2009 rating decision, the RO granted service connection for the Veteran's right knee and left hip disorders, assigning ratings of 60 and 10 percent, respectively.  In December 2009, the Veteran filed a notice of disagreement with the September 2009 rating decision, and expressly requested both higher percentage ratings and a TDIU based on his right knee and left hip disabilities, which are his only service-connected disabilities.  In August 2010, the Veteran filed a VA Form 21-8940 in continuing pursuit of his claim for a TDIU due to his service-connected right knee and left hip disorders.  The RO granted the Veteran's claim for a TDIU, effective September 26, 2006, in an April 2011 rating decision.

Generally, if an increased evaluation is subsequently granted as the result of an appeal of the disability evaluation initially assigned by the AOJ, and if the attorney represents the claimant in that phase of the claim, the attorney will be paid a supplemental payment based upon the increase granted on appeal, to the extent that the increased amount of disability is found to have existed between the initial effective date of the award following the grant of service connection and the date of the rating action implementing the appellate decision granting the increase.  38 C.F.R. § 14.636(h)(3)(i).

With respect to a TDIU, the United States Court of Appeals for Veterans Claims (Court) has held that where a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, a TDIU is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 253 F.3d 1378, 1384 (Fed. Cir. 2001).

Here, the Veteran's TDIU clearly arose out of his claims of service connection for right knee and left hip disorders and his challenge to the initial evaluations assigned for the disabilities, including TDIU.  The Veteran submitted evidence of a medical disability throughout his appeal, and made a claim for the highest rating possible in his December 2009 notice of disagreement with the initial grant of service connection.  Further, he submitted evidence of unemployability, including his December 2007 statement that the SSA had found him totally disabled, his December 2009 notice of disagree with an explicit request for TDIU, and his August 2010 submission of VA Form 21-8940.  Cf. Jackson v. Shinseki, 587 F.3d 1106 (2009) (denying attorney's fees for TDIU because the TDIU arose out of a subsequent claim of service connection for a depressive disorder, and not the claim for an increased rating for a low back disability for which the attorney was entitled to fees).  In this case, it is clear that the Veteran's TDIU is based on his service-connected right knee and left hip disabilities, because those are the only disabilities for which the Veteran is in receipt of service connection.  Moreover, the RO assigned an effective date for TDIU of September 26, 2006-the date of the Veteran's claims of service connection for his right knee and left hip disorders.  See Carpenter v. Nicholson, 452 F.3d 1379 (Fed. Cir. 2006) (granting attorney's fees for an earlier effective date because it was a downstream issue); cf. Cameron v. Shinseki, 26 Vet. App. 109 (2012).

As the appellant's appointment as the Veteran's representative is valid, the fee agreement is valid, and the TDIU is a downstream issue of the claims of service connection and part of the claims for higher initial ratings for the Veteran's right knee and left hip disabilities, the criteria for the award of fees to the attorney based on past due benefits to the Veteran for TDIU are met.  38 C.F.R. § 14.636.


ORDER

Attorney fees from past-due benefits arising out of an April 2011 rating decision which granted a TDIU effective as of September 26, 2006, are granted pursuant to the attorney fee agreement between the Veteran and his attorney, subject to the provisions governing the award of monetary benefits.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


